Case 2:20-cv-02874-AB-SK Document 33 Filed 04/17/20 Page 1 of 3 Page ID #:432



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   P. PATTY LI
     Deputy Attorney General
 4   PETER H. CHANG
     State Bar No. 241467
 5     455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
 6     Telephone: (415) 510-3776
       Fax: (415) 703-1234
 7     E-mail: Peter.Chang@doj.ca.gov
     Attorneys for Defendants Gavin Newsom, in
 8   his official capacity as Governor and Sonia Y.
     Angell, in her official capacity as
 9   California Public Health Officer
10                     IN THE UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
14
     ADAM BRANDY; ET AL.,                        2:20-cv-02874-AB-AK
15
16                                  Plaintiffs, STIPULATION TO EXTEND
                                                STATE DEFENDANTS’ TIME TO
17               v.                             RESPOND TO FIRST AMENDED
18                                              COMPLAINT BY 30 DAYS

19                                               JUDGE:       Hon. André Birotte Jr.
20   ALEX VILLANUEVA; ET AL.,
                                                 Complaint Served: April 2, 2020
21                                Defendants.
                                                 Current response date: April 23, 2020
22
23                                               Proposed response date: May 25, 2020
24
25
26
27
28


                          Stipulation to Extend Time to Respond to FAC (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 33 Filed 04/17/20 Page 2 of 3 Page ID #:433



 1         Pursuant to Local Rule 7-1, the parties, Plaintiffs Adam Brandy, et al., and
 2   State Defendants Gavin Newsom, California Governor, and Sonia Y. Angell,
 3   California Public Health Officer (collectively, the “Parties”), through their
 4   respective attorneys of record, hereby request that the Court extend the time for
 5   State Defendant to respond to Plaintiffs’ First Amended Complaint by 30 days, to
 6   and including May 25, 2020.
 7                      RECITALS AND GROUNDS FOR RELIEF
 8         WHEREAS, Plaintiffs filed their Original Complaint (Dkt. No. 1) on March
 9   27, 2020 and their First Amended Complaint (Dkt No. 9) on March 29, 2020;
10         WHEREAS, counsel for State Defendants agreed to accept service by email
11   on behalf of the State Defendants, and Plaintiffs served the State Defendants by
12   email on April 2, 2020;
13         WHEREAS, under Federal Rule of Civil Procedure 12(a)(1)(A) and
14   15(a)(3), State Defendant’s response to the First Amended Complaint is due on or
15   before April 23, 2020;
16         WHEREAS, during an email meet-and-confer between counsel for State
17   Defendants and counsel for Plaintiffs on April 16, 2020, counsel for Plaintiffs
18   indicated that Plaintiffs intend to seek leave to amend the First Amended
19   Complaint;
20         WHEREAS, the Parties agree that the State Defendants need not respond to
21   the First Amended Complaint at this time because Plaintiffs intend to seek leave to
22   file a second amended complaint by motion or stipulation;
23         NOW THEREFORE, the Parties STIPULATE that the time for State
24   Defendants to respond to the First Amended Complaint is extended by 30 days, to
25   and including May 25, 2020.
26         Accordingly, the Parties respectfully request that the Court adopt the
27   attached Proposed Order granting the stipulation described above.
28
                                                  1
                          Stipulation to Extend Time to Respond to FAC (2:20-cv-02874-AB-AK)
Case 2:20-cv-02874-AB-SK Document 33 Filed 04/17/20 Page 3 of 3 Page ID #:434



 1
 2
     Dated:       April 17, 2020             Xavier Becerra
                                             Attorney General of California
 3                                           Mark R. Beckington
 4                                           Supervising Deputy Attorney General

 5                                           /s/ Peter H. Chang
 6                                           Peter H. Chang
                                             Deputy Attorney General
 7                                           Attorneys for Defendants Gavin Newsom, in
                                             his official capacity as Governor and Sonia
 8                                           Y. Angell, in her official capacity as
                                             California Public Health Officer
 9
10   Dated:       April 17, 2020             Seiler Epstein LLP
11
                                             /s/ George M. Lee
12                                           George M. Lee
                                             Attorneys for Plaintiffs
13
14
                              Attestation of Concurrence in Filing
15
           I, Peter H. Chang, am the ECF user whose ID and password are being used
16
     to file the foregoing Stipulation to Extend State Defendants’ Time to Respond to
17
     First Amended Complaint by 30 Days. Pursuant to Local Rule 5-4.3.4(a)(2), I
18
     hereby attest that all signatories listed above, and on whose behalf this filing is
19
     submitted, concur in the filing’s content and have authorized the filing.
20
21   Dated:       April 17, 2020             /s/ Peter H. Chang
                                             Peter H. Chang
22
                                             Deputy Attorney General
23
24
25
26
27
28
                                                  2
                          Stipulation to Extend Time to Respond to FAC (2:20-cv-02874-AB-AK)
